DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered. 
Election/Restrictions
	Applicant elected, without traverse, Group I, in the reply filed on December 11, 2020, drawn to compounds of formula (I), embraced by claims 1-7, 21-25, 38, 39, 56-58 and 64. Applicant also elected without traverse the following species:

    PNG
    media_image1.png
    213
    233
    media_image1.png
    Greyscale
and indicated claims 1-7, 21, 57 and 64 read on said species. 
In summary, claims 1-7, 21 and 82-88 are pending and claims 1-7 and 21 are under consideration. Claims 87-88 are new claims and do not embrace the elected species. Thus, claims 82-84, 87 and 88 are withdrawn based on the species election. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/522633, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for any claims of this application. The present formula I is not found in the provisional document because the definition of R4 is broader than that found in said document and the presently claimed species are not found in said document. There may be other omissions as well. Thus, the effective filing date of the present claims is the international filing date of June 19, 2018.
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
Claim Objections
The objection to claims 1-3, 82 and 85 because of the variables R6, R’6, R7, R’7, and R”7 is withdrawn based on the amendments. 
 claims 1 and 82 because of the definitions R1, R3, and R4 is withdrawn based on the amendments.

Claim Rejections - 35 USC § 112
The rejection of claim 21 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the cyclopentyl ring is withdrawn based on the amendments. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gai et al. (US 20080032936) is withdrawn based on the amendments. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusere et al. (ACS Med. Chem. Lett., 2018, 9, 691-696).
The reference teaches the following species:

    PNG
    media_image2.png
    339
    397
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    136
    129
    media_image3.png
    Greyscale
 
, see page 692, Scheme 1, compound (9d-e and 10d-e). The compositions are taught as tested in the pharmacological assays on page 693, Tables 1 and 2.  Therefore, said claims are anticipated by Rusere et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-7 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gai et al. (US 20080032936).
The present application claims compounds of formula (I), wherein two species found in claim 21 are provided below next to the claimed formula (I):

    PNG
    media_image4.png
    352
    407
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    334
    383
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    326
    396
    media_image6.png
    Greyscale
.
The reference teaches the following species:
    PNG
    media_image7.png
    467
    562
    media_image7.png
    Greyscale
, see page 4, Table 1, Example 2. This 
	The only differences between the cited compounds and the claimed species is at R1 and R2 and R1, R2 and a methyl on the cyclopropyl ring.
The cited compound has thienyl at R2 and H at R1. 
The middle claimed species has Cl at R2 and OCH3 at R1. The genus of formula (I) on page 2 of the reference teaches W-Z for R2 as halogen being alternatively useable at this position in paragraph 0047. Furthermore, the genus of formula (II) on page 3 also teaches OCH3 at R1 as alternatively useable in paragraph 0054, 0056 and on page 2, paragraph 0036. Moreover, there is a guidepost that provides the methoxy at the same position, see page 7 compound 24. 
The claimed species on the far right has Cl at R2, OCH3 at R1 and a methyl on the cyclopropyl ring. The genus of formula (I) on page 2 of the reference teaches W-Z for R2 as halogen being alternatively useable at this position in paragraph 0047. Furthermore, the genus of formula (II) on page 3 also teaches OCH3 at R1 as alternatively useable in paragraph 0054, 0056 and on page 2, paragraph 0036. Moreover, there is a guidepost that provides the methoxy at the same position, see page 7 compound 24. Lastly, the methyl on the cyclopropyl ring is also taught in the genus of formula (I) on page 2, paragraph 0027, 0032 and 0036. There is a guidepost that provides the methyl group at the same position, see page 27 compound 128. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, one of ordinary skill in the art would be motivated to make the substitutions on Example 2 as outlined since the Gai et al. teach the substituents as equivalent. Therefore, said claims are rendered obvious by Gai et al.  

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624